  Case 1:18-cr-00684-VM Document 90 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——
                                              18 CR 684 (VM)
CHRISTIAN FIGALLO,
                                                  ORDER
                               Defendant.


VICTOR MARRERO, United States District Judge.

     Counsel for the Government, with consent of defense
counsel,   requests   that    the   status   conference     currently
scheduled for the above-named defendant for January 22, 2021
be adjourned. (See Dkt. No. 89.) The conference shall be
rescheduled to March 18, 2021 at 11:00 a.m.
     Unless otherwise ordered by this Court,         the conference
shall be a teleconference. The participants are           directed to
use the dial-in number 888-363-4749, with access code 8392198.
     All parties to this action consent to an exclusion of the
 adjourned time from the Speedy Trial Act to March 18, 2021.
     It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial. This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       21 January 2021



                                              Victor Marrero
                                                 U.S.D.J.
